Citation Nr: 0610775	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  01-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left shoulder injury.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for psoriasis.

5.  Entitlement to service connection for lichen simplex 
chronicus.

6.  Entitlement to service connection for folliculitis.

7.  Entitlement to service connection for herpes zoster.

8.  Entitlement to service connection for tinea cruris.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for a hearing loss 
disability.  

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1982.  He had additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  
The Board first considered this appeal in January 2004 and 
remanded the matter for additional development and compliance 
with the Veterans Claims Assistance Act of 2000.  The appeal 
is now properly returned to the Board for further appellate 
consideration.

In August 2005, the veteran advised VA that following the 
completion of this appeal he desired to move forward with 
claims of entitlement to service connection for anxiety and a 
neurologic condition.  Those issues are referred to the RO 
for appropriate action.

The issues of entitlement to service connection for tinnitus, 
a hearing loss disability, and post-traumatic stress disorder 
(PTSD) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim and who has the duty to provide each part of the 
required evidence.  

2.  The veteran does not have a current left shoulder 
disability that began during service or as a consequence of 
service.

3.  The veteran does not have a current right knee disability 
that began during service or as a consequence of service.  

4.  The veteran does not have a current left knee disability 
that began during service or as a consequence of service.  

5.  The veteran has dermatitis, variously diagnosed as 
psoriasis, eczema, and tinea cruris, that developed as a 
proximate result of service-connected perianal dermatitis.

6.  Lichen simplex chronicus results from scratching and is 
proximately due to service-connected perianal dermatitis.

7.  The veteran is not diagnosed as having folliculitis.

8.  Herpes zoster is not a chronic disability and there is no 
current diagnosis of herpes zoster.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  Folliculitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  Herpes zoster is not a chronic disability for which VA 
compensation may be awarded.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

6.  Dermatitis, variously diagnosed as psoriasis, eczema, and 
tinea cruris, was incurred secondary to a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).

7.  Lichen simplex chronicus was incurred secondary to a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2001 and February 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Particularly, the February 2004 letter told the 
veteran, "Please provide us with any evidence or information 
you may have pertaining to your claim."  Thus, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in December 2002.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Some of the claims 
herein are being denied.  For these issues, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot by the denial of service 
connection.  Some claims are being allowed.  These claims 
will be returned to the RO, which will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award of 
service connection.  

Discussion

The veteran contends that he injured his left shoulder and 
both knees during service and has had periodic problems with 
them since that time.  He testified before the Board that he 
has not sought treatment for shoulder or knee disabilities in 
quite some time, that he deals with the pain and continuing 
dislocating of the left shoulder on his own.  The veteran 
stated that he took Aspirin for pain.

The veteran also asserts that he has had skin problems since 
his exposure to chemicals during service.  He has been 
granted service-connection for two skin disabilities that 
were noted his service medical records, namely, perianal 
dermatitis and condylomata acuminata.  The veteran testified 
before the Board that he has been treated for various skin 
complaints since service, has been diagnosed as having a 
plethora of disorders, and participated in all sorts of 
treatment in an effort to manage the chronic skin rashes of 
his hands, feet, legs, groin and buttocks. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Left Shoulder and Bilateral Knee Disabilities

The veteran's service medical records show that he injured 
his left shoulder twice during service.  In February 1981, 
the veteran slipped on ice and sustained trauma to his left 
shoulder.  There was guarding and pain on motion.  There was 
no edema, ecchymosis or gross deformity.  In addition to 
direct examination, X-ray studies were done.  The diagnosis 
was a contusion of the left shoulder.  Treatment was 
provided.  In July 1982, the veteran complained of having 
pain in his left shoulder, after running into a wall.  Range 
of motion was decreased, but there was no edema, erythema, 
discoloration or guarding.  X-rays showed no soft tissue or 
bony abnormalities.  The assessment was extremity trauma of 
the left shoulder.  Treatment was again provided.  The 
service medical records do not contain any further 
information about the left shoulder.  The service medical 
records do not mention knee injuries.  

The veteran submitted statements from his former wife and a 
friend, both of whom stated that the veteran experienced knee 
pain and instability following service that he related to 
injuries sustained during service.  Post-service treatment 
records contain occasional references to a history of a 
dislocating left shoulder, but there is no medical opinion 
liking such a disorder to the veteran's period of service.  
There is no evidence of treatment for knee complaints.

The veteran underwent VA examination in March 2002 and was 
found to have left shoulder pain and decreased abduction 
secondary to a rotator cuff dysfunction.  X-rays performed at 
that time did not show evidence of a fracture, dislocation, 
or abnormal calcification of the bones of the left shoulder.  
There were no findings with respect to the veteran's knee 
complaints.

Upon VA examination in August 2005, the veteran complained of 
a history of left shoulder dislocations and knee injuries.  
There was no gross abnormalities found and X-rays were 
unremarkable.  The diagnostic assessment was subacromial and 
subcoracal bursitis of both shoulders and infrapatellar pain 
syndrome of both knees.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a left shoulder disability or knee 
disabilities that began during service or as a consequence of 
service.  He credibly testified that he injured his shoulder 
during service and experienced knee pain during service, but 
there is no documented continuation of symptomatology to show 
that current complaints are due to events experienced during 
service.  The veteran's statements and those of his friend 
and former spouse show that the veteran experienced 
occasional problems with his joints, but the statements 
cannot form a nexus between current complaints and events 
that occurred over twenty years ago.  The veteran is 
competent to state what his symptoms have been, but his 
statements, standing on their own, are insufficient to 
establish a relationship between isolated events recorded 
during service and currently diagnosed disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The veteran's representative argued in its February 2006 
Brief that the veteran was being held to a higher standard 
for having to show a continuity of treatment as opposed to a 
continuity of symptomatology.  The Board disagrees.  As noted 
above, there is no objective evidence of continuing 
symptomatology.  There is only evidence that the veteran has 
bursitis in both of his shoulders and not just the left one, 
and that he has pain in both of his knees.  

It is important to point out that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  As such, the Board finds that absent 
medical evidence linking a currently diagnosed disability to 
events experienced in service, service connection for a left 
shoulder disability, a right knee disability and for a left 
knee disability must be denied.

Skin Disorders

The veteran's service medical records show treatment for 
perianal dermatitis, condylomata acuminata, psoriasis, lichen 
simplex chronicus, herpes zoster, and tinea cruris.  
Subsequent to service, the veteran has been treated on a 
regular basis for complaints of rashes on his hands, feet, 
legs, groin and buttocks and a number of diagnoses have been 
rendered.

Upon a thorough VA dermatologic examination performed in 
February 2004, a VA examiner reviewed all of the veteran's 
service medical records and post-service treatment records in 
addition to examining the veteran.  The examiner noted that 
there was no evidence of psoriasis or tinea cruris upon 
examination, but opined that the ten-year history of 
dermatitis that had been treated under various diagnoses was 
likely related to the history of perianal dermatitis that 
began during service even though the rashes of other parts of 
the veteran's body began many years following service.  The 
examiner also stated that lichen simplex chronicus was a 
result of scratching and, therefore, likely secondary to the 
diagnosed perianal dermatitis.  There was no evidence of 
folliculitis and no diagnosis rendered.  Finally, the 
examiner pointed out that herpes zoster was not a chronic 
disorder and that it was unlikely to ever arise again.

Given the evidence as outlined above, the Board finds that 
the veteran has dermatitis, variously diagnosed as psoriasis, 
eczema, and tinea cruris, that developed as a proximate 
result of his service-connected perianal dermatitis.  
Although the dermatitis on some parts of the veteran's body 
did not show up until many years after service, when 
considering the medical opinion that the disorder is likely 
to be the result of the skin problems shown during service, 
the Board finds that the evidence is in relative equipoise 
and reasonable doubt shall be resolved in the veteran's 
favor.  Thus, the claims of entitlement to service connection 
for psoriasis and tinea cruris will be granted collectively 
as dermatitis.

The Board also finds that lichen simplex chronicus is a 
result of scratching caused by service-connected perianal 
dermatitis.  Thus, because the medical evidence shows that 
this disability is proximately due to a service-connected 
disability, service connection for lichen simplex chronicus 
must also be granted on a secondary basis.

There is no evidence of folliculitis or herpes zoster and no 
current diagnosis of either disorder.  Herpes zoster is not a 
chronic disorder and, as such, there is no disability for 
which to award VA compensation benefits.  As such, service 
connection for folliculitis and herpes zoster is denied.

ORDER

Service connection for the residuals of a left shoulder 
injury is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for dermatitis, variously diagnosed as 
psoriasis, eczema, and tinea cruris, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for lichen simplex chronicus is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for folliculitis is denied.

Service connection for herpes zoster is denied.


REMAND

A statement received by the RO, in February 2006, was 
captioned as a notice of disagreement.  The veteran wrote 
that he disagreed with the following denials: tinnitus, a 
hearing loss disability, and PTSD, in a rating decision dated 
June 10, 2005.  The Board's search of the claims folder does 
not disclose that rating decision.  

The veteran's claims are liberally construed and the 
possibility that documents pertaining to other claims are in 
another folder has been considered.  Assuming that there was 
a June 10, 2005 rating decision on claims for tinnitus, a 
hearing loss disability, and PTSD, the February 2006 notice 
of disagreement would be timely.  There is no record that a 
statement of the case has been sent.  Where a claimant files 
a notice of disagreement and the RO has not issued a 
statement of the case (SOC), the issue must be Remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The issues of tinnitus, a hearing loss disability, and PTSD 
are REMANDED to the RO for the following:  

1.  RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  Please send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
Thereafter, the AMC/RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.  

2.  If a rating decision on these claims 
is not of record, the RO should adjudicate 
the claims, after completing VCAA notice 
and any appropriate development.  

3.  If a rating decision on these claims 
is of record, the AMC/RO should issue a 
statement of the case on these issues.  An 
appropriate period of time should be 
allowed for response.  

4.  The appellant is notified that he must 
file a timely substantive appeal for the 
Board to have jurisdiction of the issues.  
Absent a decision, a notice of 
disagreement, a statement of the case and 
a substantive appeal, the Board does not 
have jurisdiction of the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


